Citation Nr: 1610617	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance for accrued benefits purposes.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.  The Veteran passed away in January 2000, and M. L., the Veteran's surviving spouse, filed a claim for benefits.  M. L. passed away in February 2013, and the appellant is M. L.'s daughter.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination by a Pension Management Center (PMC) of the Department of Veterans Affairs (VA) that denied the claim for accrued benefits. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, M. L., the Veteran's surviving spouse, submitted a claim for nonservice-connected benefits, and in May 2012, the PMC granted her claim for nonservice-connected death benefits with special monthly pension based on the need for aid and attendance.  In February 2013, M. L. passed away, and later in February 2013, the appellant submitted a claim for accrued benefits.  

Prior to certification of the appeal to the Board, pursuant to the PMC's January 2014 request, the appellant submitted receipts showing payment for the costs of M. L.'s last sickness and for M. L.'s burial.  Copies of written checks show that the appellant signed the checks, but that the checks were from M. L.'s account.  On the other hand, in January 2014, the appellant submitted the statement, "All bills were paid by [the appellant]."  Because there is no VA Form 21-601 associated with the claims file, it is unclear whether the appellant used her personal funds to pay for these expenses or whether she used funds from M. L.'s estate to pay for these expenses.  Further, if funds from M. L.'s estate were used, it is unclear whether the appellant is the executor of M. L.'s estate or if the appellant paid those expenses using funds from the estate based on another type of relationship to M. L. (e.g., as power of attorney).  Therefore, for purposes of determining whether entitlement to accrued benefits based on reimbursement is warranted, the case should be remanded to request that the appellant to complete a Form 21-601 and to request clarification as to the aforementioned issues.  
      
Furthermore, though the record shows that in January 2014 the PMC received the appellant's receipts of payment for last sickness and burial, the PMC has not reviewed and considered these receipts for payment of the costs of last sickness and burial.  See May 2014 statement of the case.  Because this evidence is relevant to the issue on appeal and was received prior to certification of the appeal to the Board, remand of the case is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she complete a VA Form 21-601, to include clarification as to whether the costs of M. L.'s last sickness and burial were paid from the appellant's personal account.  If the costs were paid from M. L.'s estate, request clarification as to whether the appellant is the executor of the estate.  

If, after continued efforts to obtain any outstanding records, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

2. After completing the above development and conducting any further development deemed necessary, and after reviewing all additional evidence not yet considered by the AOJ, including the receipts of payment of expenses submitted by the appellant in January 2014, readjudicate the matter on appeal.  If the matter is not resolved to the appellant's satisfaction, furnish the appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




